DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10506652 (hereinafter P10506652). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
For claim 2, P10506652 discloses an apparatus of a user equipment (UE), the apparatus comprising: 
processing circuitry, wherein to configure the UE for reporting channel state information (CSI) (suggested by “configure the UE for aperiodic channel state information (CSI) reporting”, claim 1), the processing circuitry is to: 
	decode radio resource control (RRC) signaling from a master cell group (MCG) associated with a master enhanced node-B (MeNB), the RRC signaling including configuration information to configure the UE for dual connectivity with the decode radio-resource control (RRC) signaling from a master cell group (MCG) associated with a master enhanced node B (MeNB), the RRC signaling to provide configuration information for configuring the UE with a secondary cell group (SCG)”, claim 1);
	decode a physical downlink control channel (PDCCH) received by the UE, the PDCCH including a subframe with a plurality of aperiodic CSI report requests for both the MCG and the SCG, the plurality of aperiodic CSI report requests associated with a corresponding plurality of CSI processes at the UE (“decode a received subframe to determine if multiple aperiodic CSI report requests for both the MCG and the SCG trigger more than one CSI report, the multiple aperiodic CSI report requests for the MCG and the SCG included within the received subframe”, claim 1 and “decode the PDCCH to obtain a plurality of CSI attributes associated with the plurality of CSI processes”, claim 3);
	select a subset of the plurality of CSI processes based on a number of CSI reports triggered by the plurality of aperiodic CSI report requests (suggested by “the subset of the plurality of CSI processes based on a number of CSI reports triggered by the plurality of aperiodic CSI report requests”, claim 1); 
	update CSI for the selected subset of the plurality of CSI processes (suggested b “a CSI report with CSI for a subset of the plurality of CSI processes”, claim 1); and 
	encode a physical uplink shared channel (PUSCH) for transmission to the MCG and the SCG, the PUSCH encoded to include a CSI report with the updated CSI for the selected subset of the plurality of CSI processes (suggested by “encode a first CSI report corresponding to the first CSI reporting for transmission to the MCG on the PUSCH; and encode a second CSI report corresponding to the second CSI reporting for transmission to the SCG on the PUSCH”, claim 5); and 
memory coupled to the processing circuitry and configured to store the configuration information  (“the apparatus comprising: memory … configuration information for configuring the UE”, claim 1).
Other claims are rejected in a similar fashion with claims or combination of claims of P10506652.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JIANYE WU/           Primary Examiner, Art Unit 2462